Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 1 of 8 PageID 81818




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

ROBIN MARIE WARREN and
LONNY WARREN,

       Plaintiffs,

v.                                                       Case No: 8:19-cv-2657-T-60JSS

C. R. BARD, INC.,

      Defendant.
_______________________________________

      ORDER GRANTING IN PART AND DENYING IN PART “PLAINTIFF
     WARRENS’ MOTION TO EXCLUDE THE OPINIONS AND TESTIMONY,
     OR IN THE ALTERNATIVE, TO EXCLUDE CERTAIN OPINIONS AND
                TESTIMONY OF PATRICK CULLIGAN, MD”

       This matter is before the Court on “Plaintiff Warrens’ Motion to Exclude the

Opinions and Testimony, or in the Alternative, to Exclude Certain Opinions and

Testimony of Patrick Culligan, MD” and their memorandum in support, filed on

May 13, 2019. (Docs. 41; 42). On May 28, 2019, Defendant C.R. Bard, Inc. filed its

response in opposition to the motion. (Doc. 48). On June 3, 2019, Plaintiffs filed a

reply. (Doc. 50). After reviewing the motion, response, reply, court file, and record,

the Court finds as follows:

                                         Background

       This case is one of thousands of similar cases filed since approximately

October 2010.1 Plaintiffs Robin Marie Warren and Lonny Warren directly filed this


1In the seven MDLs, over 100,000 cases have been filed, approximately 15,000 of which are in the
Bard MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical

                                           Page 1 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 2 of 8 PageID 81819




product liability case in the Southern District of West Virginia as part of the

multidistrict litigation (“MDL”) entitled In re: C. R. Bard, Inc., Pelvic Repair Sys.

Prods. Liab. Litig., MDL No. 2187. The case was not resolved by the MDL

transferee court (“MDL Court”), and it was transferred at the conclusion of the

coordinated pretrial proceedings as part of Wave 8.

       On February 21, 2011, Ms. Warren was implanted with the Avaulta Solo

Anterior Synthetic Support System (“Avaulta”) device at a hospital in Brooksville,

Florida. The Avaulta device was designed and manufactured by Defendant. On

April 28, 2016, Plaintiffs filed suit directly in the MDL using a short-form

complaint, alleging the following claims: Negligence (Count I), Strict Liability –

Design Defect (Count II), Strict Liability – Manufacturing Defect (Count III), Strict

Liability – Failure to Warn (Count IV), Breach of Express Warranty (Count V),

Breach of Implied Warranty (Count VI), Loss of Consortium (Count VII), and

Punitive Damages (Count VIII).

                                           Analysis

       In the motion before this Court, Plaintiffs raise a Daubert2 challenge to the

proposed testimony of Dr. Patrick Culligan, M.D. Plaintiffs argue that Dr.




Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;
MDL 2387 (Coloplast) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
MDL 2511 (Neomedic) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.
2 Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).


                                           Page 2 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 3 of 8 PageID 81820




Culligan’s opinions and testimony should be excluded because he was not timely

disclosed as an expert witness prior to the court-ordered disclosure deadline.

Plaintiffs further argue that certain opinions and testimony should be excluded

because they are not based on reliable facts or data.

Timeliness of Expert Disclosure

      Plaintiffs argue that Dr. Culligan’s opinions and testimony should be

excluded because he was not timely disclosed as an expert witness prior to the

court-ordered disclosure deadline. The facts regarding the late disclosure do not

appear to be in dispute. It appears that Defendant attempted to serve its expert

disclosures and reports on March 22, 2019, but due to a typographical error in

Plaintiffs’ counsel’s e-mail address, these documents were not delivered. After

learning of the error a few weeks later, Defendant resent the disclosures and expert

reports, and it offered to allow Plaintiffs additional time to prepare any rebuttal

reports and complete expert depositions.

      The Federal Rules of Civil Procedure authorize a court to sanction a party for

failing to abide by a scheduling order by prohibiting that party from introducing

specific evidence. See Fed. R. Civ. P. 16(f); 37(b)(2)(A)(ii). When determining

whether such a sanction is appropriate for failing to comply with Rule 26, courts

will typically use a three-part test to determine whether noncompliance is

substantially justified or harmless: (1) “the explanation for the failure to disclose

the witness;” (2) “the importance of the testimony;” and (3) “the prejudice to the




                                       Page 3 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 4 of 8 PageID 81821




opposing party [if the witness had been allowed to testify.].”3 See Watkins v.

Pinnock, 802 F. App’x 450, 456 (11th Cir. 2020); Romero v. Drummond Co., 552 F.3d

1303, 1321 (11th Cir. 2008); see also Fed. R. Civ. P. 37(c)(1).

        Considering each of these factors, the Court finds that Defendant’s failure to

comply with Fed. R. Civ. P. 26(a) was both substantially justified and harmless.4

Accordingly, Plaintiffs are not entitled to relief on this ground.

Reliability of Certain Opinions and Testimony

        Opinion that Ms. Warren Had a Pre-Implant History of Dyspareunia

        Plaintiffs argue that Dr. Culligan’s opinion that Ms. Warren had a pre-

implant history of chronic pain including reports of dyspareunia should be excluded

because it is not reliable. Specifically, Plaintiffs argue that the opinion is

misleading because there are no medical records post-dating Ms. Warren’s

hysterectomy that indicate she experienced dyspareunia.

        Plaintiffs acknowledge that Dr. Culligan is relying on a sentence taken from

a medical note by Dr. Kevin Spires,5 dated October 26, 2011,6 where Dr. Spires

writes that “[Ms. Warren] states she has painful intercourse although this has been

a problem since her hysterectomy for endometriosis.” Although Plaintiffs argue



3 The Court notes that the Fourth Circuit Court of Appeals utilizes a five-factor test, which includes
“(1) the surprise to the party against whom the witness was to have testified; (2) the ability of the
party to cure that surprise; (3) the extent to which allowing the testimony would disrupt the trial; (4)
the explanation for the party’s failure to name the witness before trial; and (5) the importance of the
testimony.” See, e.g., Hoyle v. Freightliner, LLC, 650 F.3d 321, 329 (4th Cir. 2011).
4 The Court notes that after this case was transferred to the Middle District of Florida, the Court set

a new discovery deadline of August 28, 2020, which has now been extended to October 28, 2020. See
(Docs. 76; 79).
5 Dr. Spires was the implanting physician.
6 The hysterectomy was performed in 2001, and the Avaulta device was implanted eight months

prior to this notation.

                                              Page 4 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 5 of 8 PageID 81822




that Dr. Culligan’s opinion is “misleading” and contradicts the opinion of Plaintiffs’

expert witness Dr. Ralph Zipper, M.D., the Court finds that such argument is more

appropriately considered as to the weight of the opinion rather than the

admissibility of the opinion. As such, the motion is denied as to this ground.

      Opinions on the Removal of Exposed Mesh Resolving Ms. Warren’s Exposure

      Plaintiffs contend that Dr. Culligan’s opinions on the removal of exposed

mesh resolving exposure are not reliable and should be excluded. Specifically,

Plaintiffs point out that Dr. Culligan only references that Dr. Raviender

Bukkapatnam performed an excision of eroded mesh on November 17, 2015,

ignoring Ms. Warren’s January 19, 2019, mesh removal performed by Dr.

Christopher Walker. Plaintiffs state that a second procedure is planned, so they

believe it is premature to opine that Ms. Warren’s symptoms have been resolved.

Plaintiffs take issue with Dr. Culligan’s opinion that if the removal of remaining

mesh is indicated, it would be “relatively straightforward” and there is no reason to

expect her conditions will worsen.

      Plaintiffs argue that in rendering this opinion, Dr. Culligan has failed to

acknowledge any studies or reports that conflict with his own opinions, and that he

has failed to offer any explanation as to why he opines to the contrary. Plaintiffs

additionally argue that Dr. Culligan is improperly relying on his own personal

experience, unsupported by reliable medical or scientific data, which makes his

opinions unreliable. Plaintiffs did not depose Dr. Culligan and only cite to a

deposition taken on June 9, 2017, in a different case, to support their arguments.



                                       Page 5 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 6 of 8 PageID 81823




      The Court has reviewed Dr. Culligan’s expert report and finds that the

methodology supporting his opinions is sufficiently reliable. “[D]rawing on clinical

experience and a review of relevant literature is a sufficiently reliable method of

forming” an opinion. Hall v. Bos. Sci. Corp., No. 2:12-CV-08186, 2015 WL 868907,

at *34 (S.D.W. Va. Feb. 27, 2015). Dr. Culligan generally cites to the scientific

literature he reviewed and relied upon in drawing his opinions. See (Doc. 41-1,

Culligan Report). To the extent that Plaintiffs challenge Dr. Culligan’s opinions for

not relying on certain studies, such challenges go to the weight rather than the

admissibility of the opinions. See, e.g., Trevino v. Bos. Sci. Corp, No. 2:13-cv-1617,

2016 WL 2939521, at *33 (S.D. W. Va. May 19, 2016) (denying Daubert challenge to

Dr. Culligan’s opinion based on his alleged failure to account for contrary literature

when forming his opinion).

      As to Dr. Culligan’s opinions on possible future events, the Court finds that

the opinions are supported by the record, sufficiently grounded, and admissible.

      To the extent that Plaintiffs argue that Dr. Culligan’s opinions are unreliable

because they are based on personal anecdotal experience not submitted for peer

review, the Court finds such argument unavailing. The MDL Court described Dr.

Culligan as “an accomplished urogynecologist” who has experience “performing

mesh revision surgeries once or twice a month for approximately the last ten years.”

Tyree v. Boston Scientific Corp, 54 F. Supp. 3d 501, 579 (11th Cir. 2014). In fact,

“Dr. Culligan has served on university faculties, published peer-reviewed articles

concerning mesh and sling procedures, and served as a reviewer for scientific



                                       Page 6 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 7 of 8 PageID 81824




journals. He also relied upon scientific literature in forming his opinions.” Id.

Even if every instance of Dr. Culligan’s “personal anecdotal experience” was not

specifically submitted for peer review, he is permitted to rely on his clinical

experience when forming his opinions. See, e.g., Trevino, 2016 WL 2939521, at *33

(denying Daubert challenge to Dr. Culligan’s opinions based on his reliance on

personal experience). As a result, Plaintiffs’ motion is denied as to these grounds.

      General Opinions Regarding the Align

      Plaintiffs seek to exclude Dr. Culligan’s general opinions regarding the Align.

In response, Defendant concedes that general opinions regarding the Align are

irrelevant and inadmissible, and it does not oppose exclusion of Dr. Culligan’s

opinions on the Align as long as Dr. Zipper’s opinions are likewise excluded.

      The Court previously excluded Dr. Zipper’s general opinions on the Align,

which is not the product at issue in this case. See Warren v. C. R. Bard, Inc., No.

8:19-cv-2657-T-60JSS, 2020 WL 1899838, at *2 (M.D. Fla. Apr. 17, 2020). As such,

the Court will also exclude Dr. Culligan’s general opinions regarding the Bard Align

device. Plaintiffs’ motion is granted as to this ground.

      Legal Conclusions

      In their motion, Plaintiffs argue that Dr. Culligan should be prohibited from

providing any legal conclusions, including that the product was not “defective” and

“unreasonably dangerous.” In its response, Defendant acknowledges the MDL

Court’s prior rulings and asserts that it does not intend to elicit opinions that draw

a legal conclusion. Accordingly, Plaintiffs’ motion is granted as to this ground. See



                                       Page 7 of 8
Case 8:19-cv-02657-TPB-JSS Document 86 Filed 07/01/20 Page 8 of 8 PageID 81825




In re C.R. Bard, Inc., 948 F. Supp. 2d 589, 611 (S.D. W. Va. 2013). Dr. Culligan is

not precluded from offering testimony that uses terms that do not have a separate,

distinct, and specialized meaning in the law.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      “Plaintiff Warrens’ Motion to Exclude the Opinions and Testimony, or in the

Alternative, to Exclude Certain Opinions and Testimony of Patrick Culligan, MD”

(Doc. 41) is hereby GRANTED IN PART and DENIED IN PART, as set forth

herein.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 1st day of

July, 2020.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                      Page 8 of 8
